
	
		II
		110th CONGRESS
		1st Session
		S. 771
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2007
			Mr. Harkin (for himself,
			 Ms. Murkowski, Mr. Durbin, Mr.
			 Voinovich, Mr. Menendez,
			 Ms. Cantwell, Mr. Lieberman, Mr.
			 Carper, and Mr. Schumer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Child Nutrition Act of 1966 to
		  improve the nutrition and health of schoolchildren by updating the definition
		  of food of minimal nutritional value to conform to current
		  nutrition science and to protect the Federal investment in the national school
		  lunch and breakfast programs.
	
	
		1.Short titleThis Act may be cited as the
			 Child Nutrition Promotion and School
			 Lunch Protection Act of 2007.
		2.FindingsCongress finds that—
			(1)for a school food service program to
			 receive Federal reimbursements under the Child Nutrition Act of 1966 (42 U.S.C.
			 1771 et seq.) or the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1751 et seq.), school meals served by that program must meet science-based
			 nutritional standards established by Congress and the Secretary of
			 Agriculture;
			(2)foods sold individually outside the school
			 meal programs (including foods sold in vending machines, a la carte or snack
			 lines, school stores, and snack bars) are not required to meet comparable
			 nutritional standards;
			(3)in order to promote child nutrition and
			 health, Congress—
				(A)has authorized the Secretary to establish
			 nutritional standards in the school lunchroom during meal time; and
				(B)since 1979, has prohibited the sale of food
			 of minimal nutritional value, as defined by the Secretary, in areas where
			 school meals are sold or eaten;
				(4)Federally-reimbursed school meals and child
			 nutrition and health are undermined by the uneven authority of the Secretary to
			 set nutritional standards throughout the school campus and over the course of
			 the school day;
			(5)since 1979, when the Secretary defined the
			 term food of minimal nutritional value and promulgated regulations
			 for the sale of those foods during meal times, nutrition science has evolved
			 and expanded;
			(6)the current definition of food of
			 minimal nutritional value is inconsistent with current knowledge about
			 nutrition and health;
			(7)because some children purchase foods other
			 than balanced meals provided through the school lunch program established under
			 the Richard B. Russell National School Lunch
			 Act (42
			 U.S.C. 1751 et seq.) and the school breakfast program
			 established by section
			 4 of the Child Nutrition Act of
			 1966 (42
			 U.S.C. 1773), the efforts of parents to ensure that their
			 children consume healthful diets are undermined;
			(8)experts in nutrition science have found
			 that—
				(A)since 1963, rates
			 of obesity have quadrupled among children ages 6 to 11 and tripled among
			 children ages 12 to 19;
				(B)since 1971,
			 obesity rates have tripled among children ages 2 to 5;
				(C)only 2 percent of children eat a healthy
			 diet that is consistent with Federal nutrition recommendations;
				(D)3 out of 4 high school students do not eat
			 the minimum recommended number of servings of fruits and vegetables each day;
			 and
				(E)type 2 diabetes, which is primarily due to
			 poor diet and physical inactivity, is rising rapidly in children;
				(9)in 1996, children aged 2 to 18 years
			 consumed an average of 118 more calories per day than similar children did in
			 1978, which is the equivalent of 12 pounds of weight gain annually, if not
			 compensated for through increased physical activity; and
			(10)according to the Surgeon General, the
			 direct and indirect costs of obesity in the United States are $117,000,000,000
			 per year.
			3.Food of minimal
			 nutritional valueSection 10
			 of the Child Nutrition Act of 1966 (42 U.S.C. 1779) is amended—
			(1)by striking the section heading and all
			 that follows through (a) The Secretary and inserting the
			 following:
				
					10.Regulations
						(a)In
				generalThe
				Secretary
						;
				and
			(2)by striking subsections (b) and (c) and
			 inserting the following:
				
					(b)Food of minimal
				nutritional value
						(1)Proposed
				regulations
							(A)In
				generalNot later than 180
				days after the date of enactment of this paragraph, the Secretary shall
				promulgate proposed regulations to revise the definition of food of
				minimal nutritional value that is used to carry out this Act and the
				Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
							(B)ApplicationThe revised definition of food of
				minimal nutritional value shall apply to all foods sold—
								(i)outside the school meal programs;
								(ii)on the school campus; and
								(iii)at any time during the school day.
								(C)RequirementsIn revising the definition, the Secretary
				shall consider—
								(i)both the positive and negative
				contributions of nutrients, ingredients, and foods (including calories, portion
				size, saturated fat, trans fat, sodium, and added sugars) to the diets of
				children;
								(ii)evidence concerning the relationship
				between consumption of certain nutrients, ingredients, and foods to both
				preventing and promoting the development of overweight, obesity, and other
				chronic illnesses;
								(iii)recommendations made by authoritative
				scientific organizations concerning appropriate nutritional standards for foods
				sold outside of the reimbursable meal programs in schools; and
								(iv)special exemptions for school-sponsored
				fundraisers (other than fundraising through vending machines, school stores,
				snack bars, a la carte sales, and any other exclusions determined by the
				Secretary), if the fundraisers are approved by the school and are infrequent
				within the school.
								(2)Implementation
							(A)Effective
				date
								(i)In
				generalExcept as provided in
				clause (ii), the proposed regulations shall take effect at the beginning of the
				school year following the date on which the regulations are finalized.
								(ii)ExceptionIf the regulations are finalized on a date
				that is not more than 60 days before the beginning of the school year, the
				proposed regulations shall take effect at the beginning of the following school
				year.
								(B)Failure to
				promulgateIf, on the date
				that is 1 year after the date of enactment of this paragraph, the Secretary has
				not promulgated final regulations, the proposed regulations shall be considered
				to be final
				regulations.
							.
			
